August 31, 2015

                                                   WILLIE LEE 0CKLETRE2,
                                                   #1906931
                                                   ALLRS-j UNIT/TDCJ-CID
                                                   2102, E.I.I.   369 No
                                                   10V/A PARK, TEXAS 76367
                                                   AUGUST 13, 2015
    HONORABLE JUSTICES PURYEAE,
   PEMBERTON, ana FiZL-j
    COURT OP APPEALS FOR THE
    THIRD JiSTRlCT OF TEX&S
    p. Oc bo:l 12547
   AUST N, TE:;AS 78711-2547
                       In Re:   Y/ILLiELEE   0CKLETR2E -v- ^h^ cT>»TE OF T2ZA5
RECEIVED\                       C50URT OF APPEALS No* 03-14-00046-CR
           |                    (TRIAL COURT No. 71320 )
AU63 12015 I                     APPELLANT'S" LETTER FORM PLEAj.NG. TO WIT:
™BS/                             MOTION TO SUSPENJ RULE; and MOQJ..OK FOR RE-
                                 HEARING

   Dear Honorable Justices Puryear, Pemberton, c.nj Field:
           COMES NOW, W1LL,E LEE OCKLETREE, #1906981, an offender, who
    is confined in TDCJ-CI^ at the Allred Unit, 2101 F. M. 369 N., Iowa
   Park, Texas 76367, who is the Appellant in the above stylea and num
   bered cause of action an- makes an- files this APPELLANT*^ LETTER
   FORM PLEAJlIiG, TO W.Tt      MOTION TO SUSPEftj RULES an KOTiOS FOR RE
   HEARING v.-hich the Appellant                               II.
               MOTION TO SUSPEND RULES
     COMES NOW, V/ILLIE LEE OCKLSTR^E, #1906981, the AppellantA^vsntr
 who does slake and file this ";pro se" pleading pursuant to the pro
visions of Texas Rules of Appellate Procedure, Rule 2 authorizing
this Honorable Court of Appeals fo:: the Thirfl Suspreme District of
Texaa to. suspend any of the Texa:: Rule? of APPELLATE PROCEDURE on
its own initiative and/or upon moving of a party, whi h the Appellate/
Movaiit do«s move- -this Honorable Court to suspend any and ail formal
requirements for pleadings form that would otherwise not allow this
"pro- sen litigator to pro ceed by and through th s forego ng and in
stant LETTER FORM PLEADING0
     The Appell ant/Movant does further invoke an.. plea~ the Honorable
Jourt of Appeal's j*irisdi tion and authority to comform ana comply
with the ruling and de is on of the United    "tate:: Supreme Court in the
case of Haines -v- Kerner, 404 U«S. 519 (1972). For as a litigator is
has and is proceeding in this LETTER FORM PLEA^NG without the advise
and assistance of one has been formally sch.ooled and trained in. the
"art" and '"science" pf the field of law. For the instant and fore
going LETTER FORM PLEADING is made and filed in good faith for tie
Appellant/Movant is of opinion and belief that the relevant and ap
plicable law entitles the Appellate/Movant to the relief as sought by
ana throgh this MOTION FOR SUSPEND OH OF RULES end the LETTER IrORM
PLEAUIKg IN ITS ENTIRITY.
     WHEREFORE, PREMISES CONS'!-iERKj, the Appellate/Movant PRAYS that
this HONORABLE COURT OF APPEALS' does grant the supension of the rules
pursuant to Texas Rules Of Appellate Procedure, Rule 2.
     A:iJ FURTHER, that tni* Honorable Texas Court Of Appeals ^oes grant
any an:i all other remedy anc relief as authorised by law and equity
that the Appellate/Movant may be entitled to under thi^ pleading.


               APPELANT«S MOTION FOR REHEARING
     COMES NOV/, WILLIE LEJ OCKLETREE, #1906981, the Appellant in the
instant and forego ng styled and numbered cause of action, of which
he does make and f le the instant anu foregoing APPSiiLANT*S MOT..ON
FOR REHEARING on this Honorable COURT OF APPEALS FOR THE THIRi. SUPREME
DISTRICT OF TEIIAS sitting at Austin, Texas that made and entered
its ruling, opinion, and judgement of August 6, 2016 affirming the
judgement ano senten e of the 426th Judicial Jistrict Court in the
appeal of Willie Lee Ocfcl-etree -v- The State of Te.xas, Appeal Court
No»   03-14-00046- QR ( TRIAL Court No. 71320. 426th I>xST:-;I JT COURT OF
BELL COUNTY. Ttt-AS).   For the Appellant invokes an~ pleads the in
stant and foregoing pleauing in aecordance. with and pursuant to the
provis on of Texas Rules Of Appellate Procedure.. RULE 48 et sea, and
does state, declare, confirm, acknowledge, verify, and pliead in support
hereof as fallows:
                               A.

      The Appellant does by and through ihis foregoing pleading makes
and enters his objection to the HONORABLE Court of Appeals ruling
and opin on as made and entered on August 6, 2015 for being an abuse
of discretion and malfeaance where those sworn to uphold and enforce
"THE LAV/ OF THE LAI?J"and determined by the Unites Jtates Sup: erne Court
in accordance with and pursuant to UNITEj STaT-S- CONSTITUTION, ARTICLE
VI, CLAUSE 2 and The Texas Constitution, ARTICLE I, Section 1 express
ly mandating that'Mudges in every 'itate shall be bound thereby...."
For it is equrily of manidate that those whom are officers of the Court
are aworn by their oaths to likewise uphold and enforce the "LAV/.uF
TH§ LAND'" as their duty and obligations as an officerof 1he Court.
For the Honorale Court Of Appeals ruling ana opinion is obje ted and
otherwise ex epted -feo as being violative of both the provisions of
the Federal and State Constutions as    ,et forth and cited   where the
express and implied ruling and mandate of Anders -v- California,
386 U.S. 738, 744-45 (1967); Penson -v- Ohio, 483 U.S. 75, 80-82 (1938);
anc; G-.-ner -v- State, 3Co Sw 3d 763, 766 (Tex,   rim. App. 2009) was not
and has not been met by Appellant*s ounsel on appeal. For the per
functory anvi cursory review of the recoard., on appeal by both the at
torney on appeal and this Honorable Court prompts this moving for
rhearing where significant substantive and structural error is pre
sent in the re ordo on appeal to warrant reversal an^remana for new
trial*

                                B.

      Appellant sets forth and maintains his reasons for rehearing
are as follows:
                               -3-
a.   REASON FOR REHEARING NUMBER ONE
Appellant contends ano compjhains that the Honorable Court of Ap
peals h"s errored an abused its discretion where the Court's
jurisd'ition to hear and determine the issues is and has been chal
lenged where the appointed counsel was apointed to file a Motion
For New Trial which he refused and fa led to comply with after the
Appellants trial counsel withdrew his Notice Appeal affirmatively
reenforcing the Appellant's verbal Motion For Appeal which the Trial
Judge acknowledged by setting spe0ifics as to the appeal counsel's
appointment* as well as, having given note and acknowledgement of the
Appellant's verbal Motion For Hew Tripl as the relinquishing trial
eaunsel, namely; Attorney Jeffrey Parker whose request to be removed
both supported and substantited the Appellan'A. verbal Motion For New
Trial. Moresor the Honorable Fancy H. Jezek acknowledged the invoked
verbal plea by noting the same on her docket sheet entry when appoint
ing the Appellant an attorney. For during this exchange the Appellant
for a brief moment acted pro se to verbally move for a new trial.
      Because the appointed attorney has acted wthout investigating the
facts relevant to the appohtment and acting in a perfunctory and cursory
manner bel.evng his appointment was merely for appeal* For the exist
ing ina0tion on part of the Court largely attributes and contributes
how to the question of jurisdiction by the premature making of a no-
tic eof appeal.
b.   REASON FOR REHEARING NUMBER TWO
Appellant, contends and complains that his appointed appeal Attorney
intentionally ana ^nowingly violated the express ana impli it mat^tte
of the United States Supreme Court in the ruling and opinion requiring
the appeal attorney prior to making and filing an AN-^RS BRIEF pur
suant Anders -v- California, 386 U»S» 738 (1967) refused and failed to
make conta t with the Appellant to ascertain if he     hau any believed
and/or proposed error that he would like to. be considered for inclu
sion in a brief on appeal which the Appeal attorney fails to g.ve note
and notice of in his filed and    considered AJUERS BRIEF.

c«   REASON FOR REHEARING NUMBER THREE
Appellant contends that the evidence on "guilt/innocence" is legally
insufficent to support a finding of guilt. For the repeated incon
sistent statements having been made by those proffered by the State'c
                                 -4.
Attorney, who knew,     should have known, ana coititd have been known
with the m nimum of due dilligenee in investigation of the facts
being prosecuted would have shown that the State'o chief witness
was not g ven a truthful account effectively denying the appealing
party a fair and impart, al trial,
d.   RSASOi; a-Od REHEARING NUMBER !ftJHttb:
 Appellant    contends that the State* 3 attorney has failed to prove
the enhancement allegat on whete the records and test mony of wit
nesses cannot and w 11 not correct fatally defective pleadings and
documents entered to support the invoked Texas Penal Code, Section
12.42 (d).    For the imposition of 75 years is an illegal senten.e.
      The Appellant inconcluding would po^nt out that the Panel's
cursory and perfunctory affirmance merely shows that the records has
yet to be reviewed under const tutional scrutiny9          ^G numerous enoi-i
of harm and injury to the trial struoture are present and have af
fected the Appellant hav ng a fa r          andimpart al trial prompting the
fil ng of the forgoing Mtid$£&&&/ rehearing.
                                 PRAYER

      WHEREFORE, PREMISES CONQUERED, THE APPELLANT P±&Y~ i'hA'J JHIc
COURT dOES GRANTEE APPELLANT'^        REHEAR-.KG Ad-v THAT THIS REHEARINi
dOES RESULT IN THE REVERSAL A.-... REMAIN TO THE TRjlAL COURT FOR FUR
THER PROCEEDINGS.
     AIw FURTHER, THAT TH S HONORABLE COURT GRANT ANY A*'. ALL OTHER
RELIEF AUTHORI&EJ BY LA      AN , EQU TY.
                                               RESPECT FULLY SUBMITTED,


                                                                          906981
                                               APPELLANT, PRO SE
                                               ALLREd UNIT/TBCJ-CIL»
                                               2101 F.M. 369 N.
                                               IOWA PAxiK, TEXAS 76367
                       CERT.tFi.CATE OF SERVICE
     I, Willie Lee Ockletree, #1906981 do. on this -date of Augu-t
24, 2015 affix my signature aboveanc below decl3.rin^f certifying,
and conf rm ng this LEi'TER FORM PLEA-, rteto be tarue anJ correct and
the same was placed in 00 tagenreoaici envelope an:* serve uuogi the
State's attorney, namely; d -TRICT ATTORNEY OF BELL C0UTiTY, P. 0. Box
540, Belton,. Texas 76513 by plaing the same in the ALLREd UNIT MAIL
BOS TO BE PICKED UP BY THE ALLREJ UN..T MA L ROOM PERSONEL TO BE LOGGEJ
ANd SUBSEQUENTLY UEPOS TE-j IN U. S. POSTAL SERVICE FOR ^EL.VERY as
STATED AS A TRUE ANd CORRECT .ERVICE CONFIRMED BY MY SIGNATURE BELOV/
                                      -5-
affixed.               t       ^^^    .
                 B/WILLIE
                    2101 F. M. 369 N.
                  IOWA. PARK, TE,&£ 76367




           -6-
r
        W^ -*6
              o

              X)
                   r
                   o
        7^"        p.
    0
        i
                   r